Citation Nr: 0108600	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for right leg 
shortness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to May 
1956.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, requested or obtained all relevant 
evidence, and provided the veteran with VA medical 
examinations to substantiate his claim of entitlement to 
service connection.  

2.  The preponderance of the competent, credible and 
probative evidence shows that the veteran has a congenital or 
developmental lumbar vertebral anomaly, and that he was not 
shown to have any acquired low back when examined for 
separation from service.  

3.  The preponderance of the competent, credible and 
probative evidence shows that the veteran's current acquired 
low back disability is the result of post-service trauma and 
is not the result of a superimposed disease or injury of 
service origin.  

3.  The veteran was not noted to have a shortened right leg 
on the service separation examination and any right leg 
shortness that the veteran may now have is congenital or 
developmental in etiology; there is no competent, credible 
and probative evidence that he sustained any superimposed 
injury or disease affecting the right leg in service.  

CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).  

2.  Right leg shortness was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran seeks service connection for a low back 
disability and right leg shortness.  

The only available service medical record is a copy of the 
veteran's May 1956 separation examination report, which shows 
that the lower extremities and the spine and musculoskeletal 
system were normal at that time.  The veteran was 72 inches 
tall.  Under the heading Notes and Significant or Interval 
History, there is a notation of bronchitis, and under Summary 
of Defects and Diagnoses there is "none."  

The veteran's claim for service connection for a back 
condition and shortened right leg was received in July 1997.  
He reported having had ongoing treatment since 1953 for a 
back condition.  He explained that during basic training at 
Camp San Luis Obispo, California, it was discovered that he 
had a sixth vertebra in the lumbar spine, that he was 
provided a lift for his right shoe because of this anomaly, 
and that he was excused from physical training.  He stated 
that he was trained as a cook without being required to 
undergo regular physical training, and was then stationed at 
Camp Gordon, Georgia.  He stated that he was later assigned 
as a telegraph supervisor at Camp Drake in Tokyo, Japan, 
which was his original military occupational specialty.  The 
veteran continued to wear the lift in his boot and remained 
exempt from physical training during active service.  

In response to an RO letter asking for any medical records of 
treatment for the veteran's back problem from 1972 to 1990, 
K. Kelley, D.C., provided a copy of his office records.  The 
first page bears the date November 19, 1982, and contains 
identifying data pertaining to the veteran and a diagnosis of 
left sacroiliac sprain.  That page is followed by treatment 
records dated from November 19, 1982 to August 1993 
containing more than 100 brief, handwritten entries, many of 
which are illegible.  The entries that are legible do not 
appear to refer to the veteran's military service.  Dr. 
Kelley also submitted copies of several letters written by 
him to an insurance company.  In a March 1982 letter, Dr. 
Kelley stated that the veteran had intermittent low back 
problems due to an injury on September 30, 1980 that had 
severely weakened his low back and because of subsequent 
aggravating conditions, such as riding in a pick-up truck on 
a bumpy road.  In a November 1983 letter, Dr. Kelley stated 
that the veteran continued to have low back symptoms from the 
1980 accident and exacerbations with prolonged activities 
such as long rides in the company vehicle.  In a February 
1984 letter to the insurance company, Dr. Kelley stated that 
some of the veteran's ongoing symptoms were the result of 
repeated occupational stress being both postural or 
situational in his lower back and that "the initial 
triggering incident was indeed the September 30 injury."  
When Dr. Kelley wrote to the insurance company in February 
1986, he noted that the veteran had "suffered a loss" in 
September 1980 while working the fire line in the woods for 
his employer, a lumbar company.  Dr. Kelley also stated that 
the continued rigors of the veteran's employment, such as 
constantly driving over rough roads, continued to exacerbate 
the low back condition.  He concluded that the veteran had a 
chronic subluxation and pain pattern that would necessitate 
ongoing palliative treatment to the lumbar and lumbosacral 
areas that were the result of the 1980 injury.  

Medical records dated in November 1996 from a treating 
chiropractor, O. Churchill, D.C., show that the veteran was 
seen for low back complaints of sudden onset and that he had 
sustained a low back injury one-week earlier while lifting 
sheet rock.  He received treatment on several occasions.  
There are also records from L. Nelson, D.C., which show 
treatment in January and March 1997 for symptoms resulting 
from the prior lifting injury.

In July 1997, the RO contacted the National Personnel Records 
Center (NPRC) and requested a search for the veteran's 
service medical records.  In September 1997, NPRC responded 
that there were no service medical records on file and that 
the veteran had fire related service.  The NPRC also 
instructed that an attached Form 13055 should be completed.  
In a July 1997 letter to the veteran, the RO informed him of 
the various types of medical evidence that might be helpful 
to his claim.  Also, the RO advised him that his service 
medical records might have been destroyed in a fire and of 
the specific information that he should provide to facilitate 
further records search.  He was provided with NA Form 13055 
and advised to complete it in as much detail as possible as 
it would be submitted with another request for service 
department records.  

The veteran was next heard from in September 1997, when he 
submitted a letter in which he recalled the in-service events 
regarding his low back and right leg.  He stated that during 
basic training at Camp San Luis Obispo, California, it was 
discovered that he had an extra vertebra in the lumbar spine 
and was provided a 1/4-inch lift in his right shoe and excused 
from physical training.  He stated that he drove the chow 
truck and was not required to complete regular physical 
training.  He said that his "chart was signed off" but he 
was driving a truck and did not have to go through the 
courses.  After San Luis Obispo he went to teletype training, 
which was light duty, and then to Camp Gordon where he was a 
cook until he was sent to Japan.  He stated that when in 
Japan he was assigned to his teletype MOS and that that duty 
was hard on his back because he had to climb to the 5th floor 
in an old building and had to stand all the time.  However, 
he reported that after going to a doctor he was assigned to 
another unit where he could sit all the time.  The veteran 
continued to wear the lift in his boot and got along well.  
He stated that after service he wore regular shoes and did 
not recall any trouble for "quite a while," until he 
changed jobs and began seeing a chiropractor.  

The veteran was provided a VA examination in September 1997.  
The physician noted that the claims folder was not available 
for review and that the veteran was being seen for a back 
condition as a result of his right leg being shorter than the 
left leg.  The veteran stated that he developed low back pain 
during basic training in 1953, for which he was twice 
provided a 1/4-inch lift in his right boot to alleviate the 
pain.  He stated that he was allowed to drive a mess truck 
rather than finish basic training.  He stated that he did not 
use a shoe lift after service and that he did fine from 1956 
until 1970, when he developed right lower extremity pain from 
prolonged walking during his new job.  The physician 
indicated that prior diagnostic studies failed to disclose a 
lumbar disc problem and the diagnosis was chronic low back 
pain.  The physician performed a complete examination of the 
low back and lower extremities.  The veteran's legs were each 
38 1/2-inches, measured from the anterosuperior spine to the 
medial malleolus.  The impression was chronic low back pain, 
which was described as stable and slightly more symptomatic 
since 1992.  The physician stated that there was no 
shortening of either lower extremity.  

In an October 1997 letter to the RO, Dr. Kelley reported that 
he had first treated the veteran in June 1979 for headaches.  
He stated that the veteran was also having low back trouble 
and had severely injured his low back in October 1980 while 
fighting fires, incurring a severe left sacroiliac sprain 
that continued to bother him for many years.  Dr. Kelley 
stated that he treated the veteran regularly from the 1980 
injury until November 1992.  According to Dr. Kelley, the 
veteran had a supernumerary vertebra in the lumbar spine; 
thus, the first segment had not totally fused to the rest of 
the sacrum.  He also stated that the veteran had a short 
right leg which tended to cause spinal imbalance.  Noting 
that the veteran's employer had purchased smaller vehicles 
for economic reasons, Dr. Kelley stated that bouncing around 
on unpaved roads as a logging buyer caused severe stress on 
the veteran's low back and increased the necessity and length 
of treatment required.  He opined that, as in all injuries of 
this type, deterioration began and progressed at an 
accelerated rate.  Dr. Kelley suspected that the veteran had 
quite a bit of spurring, disc thinning and rotational 
subluxation patterns, although he had not seen recent 
radiographs, and noted that this type of deterioration was 
definitely accelerated by the veteran's multiple injuries as 
well as his congenital problems and the stressed of his 
occupation.  

In a December 1997 letter, the RO, advising that it did not 
have his service medical records, asked the veteran to 
complete and return the NA Form 13055 sent to him, along with 
instructions for filling out the form, in July 1997. 

Dr. Kelley submitted an addendum to his prior letter in 
January 1998.  He again stated that the veteran had a 
supernumerary vertebra in the lumbar region, noting that the 
first sacral segment had not totally fused to the rest of the 
sacrum and as such moved in an abnormal way causing severe 
stresses on the low back.  He also stated that the veteran 
had a congenitally short leg, which caused imbalance in the 
entire body, especially in the spine.  Dr. Kelley noted that 
the multiplicity of the veteran's congenital deformities were 
mitigating factors in the deterioration of the veteran's 
overall spinal health and the multiple injuries sustained.  
Dr. Kelley opined that the constant rigors of military 
service during the time the veteran served also would have 
been major contributing factors in the beginning of these 
spinal degenerations.  He also opined that the degree of 
arthritic spurring seen on the veteran's most recent 
radiographs had been decades in the making and in all 
likelihood were instigated by the basic training activities 
associated with the U.S. military during and immediately 
after World War II.  It was Dr. Kelley's opinion that the 
veteran should never have been allowed to serve and that had 
the veteran been aware of his "future prognosis" he may 
have chosen much lighter and less spinally challenging work, 
including forgoing military service. 

The veteran was provided a VA examination in June 1998.  The 
physician reviewed the claims folder.  The veteran stated 
that he did not sustain any back injury during active 
service, and that shortly after entry he experienced low back 
pain and was placed on light duty status.  He was told he had 
an extra vertebra and was given a heel lift.  He stated that 
he wore regular shoes after service and performed heavy 
sawmill type work throughout his career, until his retirement 
in 1992.  The examiner indicated that the veteran did not 
have any industrial injuries, and the veteran reported having 
injured his sciatic nerve in an April 1997 motor vehicle 
accident.  The veteran stated that his back pain had been 
steady over the years.  As he stood erect during the physical 
examination, there was no leg length inequality.  There was 
also no leg length inequality found during straight leg 
raising in the seated and supine positions.  The physician 
stated that when the leg lengths were measured from the 
anterior superior iliac spine to the medial malleolus, the 
right measured 94 centimeters and the left measured 95 
centimeters.  The physician opined that this did not truly 
constitute a right leg length inequality and he reiterated 
that the veteran did not have a developmental leg length 
inequality.  X-ray examination showed some sclerosis 
involving the pelvis, but the right hip, tibia and ankle were 
normal.  X-ray examination showed lumbarization of L6 and 
mild facet sclerosis at L5-S1.  The diagnosis was lumbarized 
developmental anomaly of the lower back resulting in chronic 
low back pain and resolved lumbar strain and right sciatica 
from an April 6, 1997 motor vehicle accident.  The physician 
noted that the veteran's examination was entirely 
unremarkable.  Additionally, the physician stated that the 
veteran had mild facet sclerosis and lumbarization, noting 
that he could not relate this to any type of activity while 
in the Army and that the evidence showed no documented back 
problems during active service.  The physician concluded that 
the veteran did have a developmental low back problem and 
degenerative changes that could account for pain, but there 
was no probable link between the current disability and 
service.  

In November 1998 the RO submitted a request to NPRC for the 
veteran's 201 file showing his duty assignments and for 
clinical records from dispensaries at Camps Luis Obispo, 
Gordon, and Drake (in Japan).  The response was that the 
veteran's service was fire related, that dispensaries di not 
have clinical records and the veteran's record was fire 
related and the information requested could not be 
reconstructed.   

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  

Temporary flare-ups will not be considered to be an increase 
in severity.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  The 
determination whether a preexisting disability was aggravated 
by service is a question of fact.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).   

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2000).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2000).  The VA General Counsel has held 
that service connection may not be granted for a congenital 
or developmental defect, although service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).  

Analysis

Notice and Duty and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

In this case the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  The 
RO has requested and obtained private medical records 
identified by the veteran, and the veteran's former treating 
chiropractor has also submitted statements in support of the 
claim.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In this case, the 
veteran underwent VA compensation examinations in September 
1997 and June 1998.  The reports have been obtained and are 
associated with the claims folder.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Although the veteran's complete service medical records have 
not been obtained, the RO has tried on multiple occasions to 
obtain additional records.  In July 1997, the RO contacted 
the NPRC and requested a search for additional service 
medical records.  In September 1997, NPRC responded that 
there were no service medical records on file and that they 
might have been destroyed by fire.  The NPRC requested that 
NA Form 13055 be completed and submitted, and the RO asked 
the veteran to complete the form.  Several months later the 
RO wrote to the veteran again inasmuch as he had not 
submitted the form and the RO again asked that he complete 
and submit it.  In November 1998, the RO again requested the 
NPRC to search for additional service medical records, 
including records from dispensaries at Camp San Luis Obispo, 
Camp Gordon, and Camp Drake.  In December 1999, the NPRC 
responded that the dispensaries did not have clinical records 
and that the veteran's service medical records were fire-
related and that none were found.   

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In such cases where service records 
have been lost or destroyed, the Board is under a duty to 
advise the veteran of alternative forms of evidence that can 
be developed to substantiate the claim.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

It is also noted that the RO denied the veteran's claim as 
not well grounded.  Nevertheless, the RO provided notice and 
assistance as if it had found the claim well grounded and 
there is no further action that could have been taken to 
assist the veteran if the case had been found well grounded.  
Inasmuch as the Board is satisfied that the RO met the notice 
and duty to assist requirements of the new law and that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the veteran is necessary 
to comply with notice and duty to assist requirements 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim on the merits without 
remanding it to the RO.  As set forth above, VA has already 
met all obligations to the veteran under the new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  Thus, a remand for further 
adjudication by the RO would only serve to delay resolution 
of the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by or on behalf of 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (Observing that in case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify.").  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

The veteran has not contended that he sustained an injury to 
his back or right leg during service or that while in service 
he suffered from any disease that affected his back or legs.  
In fact, he has denied any in-service injury, contending that 
during basic training at Camp San Luis Obispo, California, it 
was discovered that he had a sixth lumbar vertebra and he was 
provided a 1/4-inch lift in his right shoe and excused from 
physical training.  He has stated on multiple occasions that 
he was not subjected to the usual physical rigors of military 
training and active service.   He has reported that he 
continued to wear the lift in his boot, and remained exempt 
from physical training and did well during service.  Thus, 
while it is regrettable that the veteran's complete service 
medical records are not available, they would not document a 
back injury as none is alleged.  During the September 1997 VA 
examination, he specifically denied a back injury during 
active service, stating that he experienced low back pain 
shortly after entry and was placed on light duty.  

The only available service medical record is the separation 
examination report which notes no abnormalities of the spine, 
musculoskeletal system, or lower extremities.  Additionally, 
it does not otherwise mention any back problems or leg length 
discrepancy, although it does note that the veteran had had 
an unrelated condition during service.  

There is evidence showing that the veteran has denied ongoing 
low back or right leg symptoms following separation from 
active service.  In his September 1997 statement he reported 
that he wore regular shoes after service and did not have any 
back or right leg trouble "for quite a while" until he 
changed jobs.  Similarly, at the September 1997 VA 
examination the veteran stated that he did not use a shoe 
lift after service and that he had done fine until 1970, 
about 15 years after service, when he developed right lower 
extremity pain from prolonged walking during his new job.  
Thus, this evidence indicates that, according to the 
veteran's own account, he did not experience continuity of 
symptomatology after service.  See Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

The evidence shows that the veteran engaged in strenuous work 
after service, and sustained a significant back injury on 
September 30, 1980, as noted in the letters from Dr. Kelley 
to an insurance company.  This was reported to have severely 
weakened his low back and it was noted that there were 
subsequent aggravating conditions such as riding in a pick-up 
truck on a bumpy road.  In a November 1983 letter, Dr. Kelley 
stated that the veteran continued to have low back symptoms 
from the 1980 accident and exacerbations with prolonged 
activities such as long rides in the company vehicle.  In a 
February 1984 letter, Dr. Kelley stated that the veteran's 
ongoing symptoms were the result of repeated occupational 
stress and that "the initial triggering incident was indeed 
the September 30 injury."  In a February 1986 letter, Dr. 
Kelley again tied the veteran's back problem to September 
1980.  Nothing in those letters makes mention of any 
preexisting back problem or leg length discrepancy.  Rather, 
Dr. Kelley clearly was attributing the veteran's back 
problems to a back injury sustained decades after service.   

Dr. Kelley's October 1997 letter to the RO warrants close 
scrutiny as it provides an explanation to VA of the veteran's 
current back problems.  Dr. Kelley mentioned the 1980 injury, 
and the fact that the veteran had an extra lumbar vertebra 
and a "short right leg," which reportedly tended to cause 
spinal imbalance.  Dr. Kelley also discussed the fact that 
the veteran had had to ride in a smaller type truck in the 
course of his employment as a log buyer and that the bouncing 
around in the truck had caused severe stresses on the 
veteran's back.  Dr. Kelley noted that "in all injuries of 
this type deterioration begins and progresses at an 
accelerated rate."   Clearly, nothing in that statement 
mentions the veteran's military service or suggests any link 
between service and the current back problems.  However, 
consistent with the veteran's statements, Dr. Kelley noted 
that the veteran had an extra vertebra and a leg length 
discrepancy.  

In his January 1998 letter to the RO, Dr. Kelley specifically 
identified the reported leg shortening as "congenital," 
meaning that it was present at birth as was the extra lumbar 
vertebra.  However, in this statement, for the first time in 
the numerous documents of record authored by Dr. Kelley, he 
identified as a major contributing factor in the onset of the 
veteran's spinal degeneration, the "constant rigors" of 
military service.  This statement raises questions in two 
respects.  First, prior to the January 1998 letter, Dr. 
Kelley had mentioned nothing to link the veteran's back 
problem to service and, as recently as October 1997, he 
identified post-service trauma, including riding on rough 
roads as a log buyer, as the injuries that precipitated and 
accelerated the veteran's back degeneration.  Secondly, Dr. 
Kelley's January 1998 statement is predicated on inaccurate 
factual premise regarding the veteran's service.  By his own 
statement, the veteran has reported that he did not undergo 
the normal rigors of military training and service but, 
rather, was given light duty.  Certainly, he certainly is 
competent to provide such information.  (Also, the veteran 
did not service during or "immediately after" World War 
II.)  It is further noted that Dr. Kelley's letter attempting 
to create a relationship between the veteran's remote 
military service and current back problems is unsupported by 
the many statements Dr. Kelley wrote to an insurance company 
on the veteran's 
behalf - statements which, incidentally, attribute the back 
condition to civilian work-related trauma for which the 
veteran apparently received workers' compensation.  While in 
the January 1998 letter Dr. Kelley also opined that the 
arthritic spurring seen on the most recent radiographs had 
been decades in the making and was likely instigated by the 
veteran's basic training activities, only a few months 
earlier Dr. Kelley anticipated that radiographs would show 
quite a bit of spurring, disc thinning, and rotational 
subluxation, and that such findings would be related to the 
veteran's post-service trauma.  Thus, as Dr. Kelley's last 
statement is inconsistent with earlier documents created by 
him and as the veteran has repeatedly reported having been 
excused from the rigors of physical training and the like 
during service, Dr. Kelley's opinion of a relationship 
between service and the current back disability is entitled 
to no probative weight.  

In regard to the June 1998 VA medical report (by an examiner 
who reviewed the claims folder), that report relates that the 
veteran again denied any in-service back injury and that 
although he had some back pain after entering service, he was 
placed on light duty, told he had an extra vertebra and given 
a shoe lift.  The veteran also reported having been able to 
do heavy work in the lumber industry throughout his post-
service career although with episodes of back pain, initially 
experienced as "twinges" a few times a year and apparently 
becoming steady with the passage of time.  The veteran also 
reported a 1997 sciatic nerve injury which obviously was 
decades after service.  The findings reported on the VA 
examination were all normal, including that the lower 
extremities were of equal length by measurement.  The 
examiner noted that a lumbosacral X-ray series showed 
lumbarization of L6 and mild facet sclerosis at L5-S1.  This 
is essentially consistent with the veteran's report of having 
been told in service that he had an extra vertebra.  It 
clearly is a congenital or developmental defect and has been 
acknowledged as such by the various medical professionals.  
Thus, even if it was not noted until the veteran was in basic 
training, it is not a disability for compensation purposes.  
Dr. Kelley characterized it as a supernumerary part, which 
must be concluded to have preexisted service.  38 C.F.R. 
§ 3.303 (c).  The June 1998 VA examiner diagnosed lumbarized 
developmental anomaly of the lower back resulting in chronic 
low back pain and resolved lumbar strain and right sciatica 
from an April 6, 1997 motor vehicle accident.  The physician 
noted the veteran's mild facet sclerosis and lumbarization, 
concluding that such could not be related to any type of 
activity while in the Army.  The physician also stated that, 
although the veteran had a developmental low back problem and 
degenerative changes that could account for pain, there was 
no probable link between the current disability and the 
veteran's military service.  

In regard to the claim of service connection for shortness of 
the right leg, Dr. Kelley referred to this in his later 
correspondence, characterizing it as congenital.  Thus it 
would have preexisted service by its very nature.  However, 
the September 1997 VA examiner measured the veteran's legs 
and found them to be of equal length, and the June 1998 VA 
examiner noted that the left leg was 95 centimeters while the 
right was 94, stating that the legs were essentially of the 
same length and that there was no true leg length inequality.  
Even if the slight discrepancy were to signify inequality, it 
must be reiterated that such has been described as 
congenital.  However, it must be noted that Dr. Kelley did 
not report having actually measured the veteran's legs so the 
basis for his finding of shortening of the right leg is not 
known.  In any event, Dr. Kelley has not indicated that the 
veteran's "congenitally short right leg," if present, was 
"aggravated" by service, and Dr. Kelley did not identify 
any superimposed right leg injury or other acquired leg 
disability incurred during service. 

Thus, the Board finds that a preponderance of the evidence 
shows that the veteran has a congenital/developmental 
lumbarized vertebra, as he claims he was informed in service; 
that there is no credible, probative evidence that he 
sustained any superimposed disease or injury affecting that 
low back in service and he has alleged none; and that a 
preponderance of the credible, competent and probative 
evidence shows that his current acquired back disability is 
not of service origin and is related to post-service trauma.  
The Board also finds that a preponderance of the credible, 
competent and probative evidence shows that the veteran does 
not currently have a discrepancy in leg lengths constituting 
a true leg length inequality and that, in any event, the 
medical evidence of a short right leg has characterized it as 
congenital, thus not a disability for compensation purposes 
without evidence of in-service superimposed disease or injury 
to the leg, of which there is none, including by allegation.   

In light of the above, the Board finds that a preponderance 
of the evidence is against the veteran's claims for service 
connection, and that they therefore must be denied.  Gilbert, 
supra.  Accordingly, it is concluded that a low back 
disability and right leg shortness were not incurred or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).  


ORDER

Service connection for a low back disability is denied.  

Service connection for right leg shortness is denied.  



		
	JANE E. SHARP	
	Member, Board of Veterans' Appeals



 

